Exhibit 10.53




LIMITED CONSENT AND AMENDMENT NO. 2 to CREDIT, SECURITY AND
GUARANTY AGREEMENT


This LIMITED CONSENT AND AMENDMENT No. 2 TO CREDIT, SECURITY AND GUARANTY
AGREEMENT (this “Amendment”) is made as of this 14th day of December, 2017, by
and among WRIGHT MEDICAL GROUP N.V., a public limited liability company
organized and existing under the laws of the Netherlands with its corporate seat
(statutaire zetel) in Amsterdam and registered with the Dutch trade register
under number 34250781, as a Guarantor (“Parent”), WRIGHT MEDICAL GROUP, INC., a
Delaware corporation (“Wright”), each of the direct and indirect Subsidiaries of
Parent set forth on the signature pages hereto (individually as a “Borrower”,
and collectively with Wright, the “Borrowers”), MIDCAP FUNDING IV TRUST, a
Delaware statutory trust, individually as a Lender, and as Agent (in such
capacity, together with its successors and assigns, “Agent”) and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders, Parent and Borrowers have entered into that certain Credit,
Security and Guaranty Agreement, dated as of December 23, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, including by that certain Amendment No. 1 to Credit, Security and
Guaranty Agreement, dated as of February 2, 2017, the “Original Credit
Agreement”; the Original Credit Agreement, as amended hereby, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make certain advances
of money and to extend certain financial accommodations to Borrowers in the
amounts and manner set forth in the Credit Agreement.
B.Parent and certain of its Subsidiaries desire to consummate the Acquisition of
Imascap SAS, a company organized under the laws of France (“Imascap”) through
the acquisition of all or substantially all of the equity interests of Imascap
by TMG France SNC, a company organized under the laws of France (“TMG France”)
and Foreign Subsidiary of Parent pursuant to the terms of that certain Share
Purchase Agreement, dated as of the date hereof, by and among TMG France, as
purchaser, Parent, as purchaser guarantor (and together with TMG France,
collectively the “Purchaser Parties”), Genesis Innovation Group, LLC, as a
seller, and the other individual sellers party thereto (such Agreement, the
“Imascap Share Purchase Agreement” and such Acquisition, the “Imascap
Acquisition”);
C.Parent and the Borrowers have requested that Agent and the Lenders
constituting at least the Required Lenders (i) consent to the Imascap
Acquisition, and (ii) amend certain terms of the Original Credit Agreement
related to the Imascap Acquisition, and, on and subject to the conditions and
terms set forth herein, the Agent and the Lenders constituting at least the
Required Lenders have agreed to (i) consent to the Imascap Acquisition and (ii)
so amend the Original Credit Agreement, as more fully set forth and subject to
the terms and conditions herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders,
Parent and Borrowers hereby agree as follows:
1.Defined Terms; Recitals. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including those capitalized terms used in the Recitals hereto). The Recitals
set forth above shall be construed as part of this Amendment as if set forth
fully in the body of this Amendment.


MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


2.Limited Consent.
(a)On the Second Amendment Effective Date, subject to the satisfaction of the
conditions and accordance with the terms set forth in this Amendment, including,
without limitation, the satisfaction of the conditions set forth in Section 5
hereof, Agent and each Required Lender hereby consents (the “Limited Consent”)
to the Imascap Acquisition; provided, that (a) the Imascap Acquisition shall be
consummated on the Second Amendment Effective Date, (b) the Imascap Acquisition
shall have be consummated, in all material respects in accordance with the terms
of the Imascap Share Purchase Agreement on the Second Amendment Effective Date;
and (c) no Event of Default under Section 10.1(a), 10.1(e) or 10.1(f) of the
Credit Agreement has occurred and is continuing, or would exist after giving pro
forma effect to, the Imascap Acquisition and the other transactions contemplated
in connection therewith (the conditions set forth in clauses (a) through (c)
above, collectively, the “Imascap Acquisition Conditions”).
(b)The Limited Consent is effective solely for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (i) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Financing
Document; (ii) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (iii) waive any Default and/or Event of Default that may
exist and is continuing as of the date hereof; or (iv) establish a custom or
course of dealing among the Parent and Borrowers, on the one hand, or Agent or
any Lender, on the other hand.
3.Amendments to the Original Credit Agreement. Subject to the terms and
conditions of this Amendment, including, without limitation, the satisfaction of
the conditions set forth in Section 5 hereof, the Original Credit Agreement is
hereby amended as follows:
(a)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
new defined terms below in alphabetical order therein:
“Imascap” has the meaning given to such term in the Second Amendment.
“Imascap Acquisition” has the meaning given to such term in the Second
Amendment.
“Imascap Acquisition Conditions” has the meaning given to such term in the
Second Amendment.
“Imascap Share Purchase Agreement” has the meaning given to such term in the
Second Amendment.
(b)Section 1.1 of the Original Credit Agreement is hereby amended by adding the
new defined terms below in alphabetical order therein:
“Second Amendment” means that certain Limited Consent and Amendment No. 2 to
Credit, Security and Guaranty Agreement, dated as of December 14, 2017 among
Parent, the Borrowers, Agent and Required Lenders.
“Second Amendment Effective Date” means the date on which all of the conditions
in Section 5 of the Second Amendment have been satisfied in accordance with the
terms thereof.
(c)Section 1.1 of the Original Credit Agreement is hereby amended by amending
the definition of “Permitted Acquisition” by (i) replacing the word “Borrower”
in the lead-in thereto with the words “Credit Party or any Subsidiary”, (ii)
adding the phrase “and except in the case of the Imascap Acquisition” to clause
(i) after the phrase “Except as otherwise agreed by Agent” in the first line
thereof and (iii) adding the following sentence at the end of such definition:
“Notwithstanding the foregoing, upon the satisfaction for the Imascap
Acquisition Conditions, the Imascap Acquisition shall constitute a Permitted
Acquisition.”.


MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


(d)Section 1.1 of the Original Credit Agreement is hereby amended by amending
the definition of “Permitted Debt” by replacing the phrase “permitted to be
incurred” in clause (z) thereof with the words “incurred pursuant to the Imascap
Acquisition (to the extent constituting a Permitted Acquisition) or permitted to
be incurred”
4.Representations and Warranties. Each Credit Party hereby confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Credit Party as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).
5.Conditions to Effectiveness. This Amendment shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Agent in its reasonable discretion (such date, the “Second
Amendment Effective Date”):
(a)The Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Amendment from each Credit Party, the Agent and
the Required Lenders;
(b)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);
(c)The Agent shall have received a fully executed copy of the Imascap Share
Purchase Agreement, all schedules and exhibits thereto, and all material
agreements and documents executed in connection therewith;
(d)both immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing or result therefrom;
and
(e)the Credit Parties shall have delivered such other documents, information,
certificates, records, permits, and filings as Agent may reasonably request in
connection with the Imascap Acquisition.
6.Costs and Fees. Parent and Borrowers shall be responsible for the payment of
all reasonable, documented and invoiced out-of-pocket costs and fees of Agent’s
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and any related Financing Documents.
7.No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent, nor constitute a modification
or waiver of any provision of the Credit Agreement, the Financing Documents or
any other documents, instruments and agreements executed or delivered in
connection with any of the foregoing. Nothing herein is intended or shall be
construed as a waiver of any existing Defaults or Events of Default under the
Credit Agreement or other Financing Documents or any of Agent’s rights and
remedies in respect of such Defaults or Events of Default. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.


MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


8.Reaffirmation. Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party. Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. Each Credit Party
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens.
9.Miscellaneous.
(a)Reference to the Effect on the Credit Agreement and Financing Documents. On
and after the Second Amendment Effective Date, (i) this Amendment shall
constitute a “Financing Document” under and as defined in the Credit Agreement
and the other Financing Documents and (ii) each reference in the Credit
Agreement to “this Amendment,” “hereunder,” “hereof,” “herein,” or words of
similar import shall mean and be a reference to the Credit Agreement, as amended
by this Amendment.
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 13.8 (Governing Law; Submission to
Jurisdiction) and Section 13.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.
(c)Headings. Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(d)Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.
(e)Entire Agreement.    This Amendment constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(f)Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(g)Successors/Assigns. This Amendment shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]


MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53




IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment of the day and year first hereinabove set forth.


AGENT:
MIDCAP FUNDING IV TRUST,
as Agent
 
 
 
 
By:     Apollo Capital Management, L.P.,
its investment manager
 
 
 
 
By:    Apollo Capital Management GP, LLC,
its general partner
 
 
 
 
By:
/s/ Maurice Amsellem
 
Name: Maurice Amsellem
Title: Authorized Signatory





LENDERS:
MIDCAP FUNDING IV TRUST,
as a Lender
 
 
 
 
By:     Apollo Capital Management, L.P.,
its investment manager
 
 
 
 
By:    Apollo Capital Management GP, LLC,
its general partner
 
 
 
 
By:
/s/ Maurice Amsellem
 
Name: Maurice Amsellem
Title: Authorized Signatory





MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


LENDERS:
APOLLO INVESTMENT CORPORATION,
as a Lender
 
 
 
 
By: Apollo Investment Management, L.P.,
as Advisor
 
 
 
 
By: ACC Management, LLC,
as its General Partner
 
 
 
 
By:
/s/ Tanner Powell
 
Name: Tanner Powell
Title: Authorized



MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


BORROWERS:
BIOMIMETIC, THERAPEUTICS CANADA, INC.


 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Vice President
 
BIOMIMETIC THERAPEUTICS LLC
 
By:
/s/ Lance A. Berry
 
Name:    Lance A. Berry
Title:    Treasurer


 
BIOMIMETIC THERAPEUTICS USA, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Vice President
 
INBONE TECHNOLOGIES, INC.


 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
ORTHOHELIX SURGICAL DESIGNS, INC.


 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Treasurer
 
ORTHOPRO, L.L.C.
 
By:
/s/ Lance A. Berry
 
Name:    Lance A. Berry
Title:    President and Chief Financial Officer




MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


 
SOLANA SURGICAL, LLC
 
By:
/s/ Lance A. Berry
 
Name:    Lance A. Berry
Title:    Senior Vice President, Chief Financial Officer
 
TORNIER US HOLDINGS, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Treasurer
 
TORNIER, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Treasurer
 
TROOPER HOLDINGS, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Treasurer
 
WHITE BOX ORTHOPEDICS, LLC
 
By:
/s/ Lance A. Berry
 
Name:    Lance A. Berry
Title:    Senior Vice President and Chief Financial Officer
 
WRIGHT MEDICAL CAPITAL, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury



MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


 
WRIGHT MEDICAL TECHNOLOGY, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
WRIGHT MEDICAL GROUP INTELLECTUAL PROPERTY, INC.
 
By:
/s/ W. Dean Morgan
 
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury



MidCap / Wright / Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 10.53


GUARANTOR AND PARENT:
WRIGHT MEDICAL GROUP N.V.
 
By:
/s/ Lance A. Berry
 
Name:    Lance A. Berry
Title:    Senior Vice President and Chief Financial Officer





MidCap / Wright / Amendment No. 2 to Credit Agreement

